Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 31, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153347                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 153347
                                                                    COA: 323614
                                                                    Kalamazoo CC: 2010-001328-FC
  DALLAS AUGUSTA McDADE, JR.,
           Defendant-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the January 19, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Skinner (Docket No. 152448) and People v Hyatt (Docket No. 153081)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 31, 2017
           a0522
                                                                               Clerk